Citation Nr: 1524111	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 1606 and/or Chapter 1607, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program (MGIB-SR) and/or the Reserve Educational Assistance Program (REAP) after September 8, 2012.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The appellant served in the Army National Guard from September 2006 to September 2012 with periods of active duty for training from June 2007 to August 2007 and from June 2008 to August 2008.  Upon discharge from the Army National Guard in September 2012, the appellant was immediately transferred to the Inactive Ready Reserve (IRR) of the Army Reserve on September 8, 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision issued by the Muskogee Education Center of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office's (RO), which found the appellant ineligible for educational assistance based on a program of education or training that commenced on May 1, 2013.  


FINDINGS OF FACT

1.  The appellant had established basic eligibility for educational assistance under the MGIB-SR for the period August 4, 2008 to September 8, 2012.  

2.  The appellant was honorably discharged from the Army National Guard on September 8, 2012 and transferred to the Inactive Ready Reserve (IRR) of the Army Reserve to fulfill the remainder of her mandatory service obligation (MSO); she did not re-enter the Selected Reserve after September 2012, and she remained in the IRR until her MSO was completed in September 2014.  

3.  When the appellant was released from the National Guard on September 8, 2012, she was no longer a member of the Selected Reserve for purposes of establishing entitlement to basic eligibility for educational assistance under the MGIB-SR.  

4.  The Department of Defense has determined that the appellant is not eligible for MGIB-SR or REAP education benefits.  

5.  The appellant had less than 36 months of active duty service.
CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for educational assistance under the MGIB-SR or REAP, after September 8, 2012 have not been met.  10 U.S.C.A §§ 16131-16137; 16161 (West 2014); 38 U.S.C.A. § § 3002, 3012, 3311 (West 2014); 38 C.F.R. §§  21.7500, 21.7540, 21. 7550 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board decides the claim at hand on the basis that the legal criteria for basic eligibility for Chapter 1606 educational assistance benefits have not been met.  There is no factual issue to resolve, or further factual case development which would be helpful in deciding this issue.  Accordingly, this claim may be fairly decided on the merits without further notice or assistance by VA.

The MGIB-SR, codified at title 10, United States Code, sections 16131-16137, provides that the Secretary of each U.S. military department (and the Secretary of Homeland Security, in the case of the U.S. Coast Guard) shall establish and maintain a program to provide educational assistance to members of the Selected Reserve of the Ready Reserve of the armed forces under the jurisdiction of the Secretary concerned who, after June 30, 1985, agree to remain members of the Selected Reserve for a period of not less than six years; and, before applying for benefits under this section, has completed the requirements of a secondary school diploma (or an equivalency certificate).  10 U.S.C. §§  16131(a); 16132(a).  

The Montgomery GI Bill Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components determine eligibility for the program. 38 C.F.R. § 21.7540(a).  VA makes the payments for the program.  38 C.F.R. §§ 21.7520 , 21.7540.

To be eligible for GI Bill Selected Reserve education benefits, a reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. chapter 30; and (5) must have the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance. 38 C.F.R. § 21.7540(a).

If a reservist is serving in the Selected Reserve, but does not have a six year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted six year period.  Except as otherwise provided, for a reservist, who became eligible for educational assistance after September 30, 1992, a reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a)  

However, if a reservist leaves the Selective Reserves, the reservist may still have the full 14 years to use his/her benefits if he/she is discharged from the Selected Reserve because of a disability that was not the result of misconduct or the reservist's unit was inactivated during the period from October 1, 1991, through December 31, 2001.  38 C.F.R. § 21.7550(d), (e). 

An individual's eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.
A period of eligibility may also be extended if the individual applies for an extension within a prescribed time period, and the individual was prevented from initiating or completing a program of education within the applicable time period, due to a physical or mental disability not the result of the reservist's own willful misconduct, and which was incurred in or aggravated by service in the Selected Reserve.  38 C.F.R. § 21.7551(a).

Furthermore, Congress passed legislation in 1996 (Section 16131(i) of Title 10, United States Code) that authorizes the payment of "Kicker" benefits by the Selected Reserve components to persons entering those components.  The Kicker can be paid to recipients of Chapter 1606 benefits or to recipients of Chapter 30 benefits, as an addition to any other benefit to which the individual is entitled.  The individual Selected Reserve components determine eligibility to the Kicker.  To be eligible for the Chapter 1606 Kicker, the claimant must meet the eligibility requirements for the basic Chapter 1606 program.  However, because eligibility for the Kicker is based on either job position or unit membership, that eligibility can terminate without basic Chapter 1606 eligibility terminating.  Kicker benefits can only be paid in conjunction with basic benefits.  Therefore, when basic eligibility terminates, Kicker eligibility terminates also.

In this case, the facts are not in dispute.  The Veteran's Report of Separation and Record of Service in the Army National Guard shows that she enlisted in September 2006 and she was released from the National Guard on September 8, 2012, and her terminal date of reserve/military service obligation was September 8, 2014.  

According to the record, information obtained from the Department of Defense shows that the appellant was eligible for MGIB-SR beginning in December 2008, after she completed her initial active duty requirements, which consisted of basic training from June 12, 2007 to August 25, 2007; and, a period of initial active duty training from June 4, 2008 to August 4, 2008.  The record further shows that the appellant was eligible for MGIB-SR educational assistance until she transferred to the IRR of the Army Reserve on September 8, 2012.  

The appellant maintains that she continued to serve her obligation in the Army Reserve until an honorable discharge in 2014, and that this is well over the 6-year obligation period required to receive education benefits under the MGIB-SR.  More specifically, the appellant reported on her December 2013 VA Form 9, substantive appeal to the Board, that she was still technically in the Army National Guard after September 8, 2012 because she was in the inactive readiness reserve (IRR), and would remain there until receiving an honorable discharge in 2014.  

As noted above, the governing statute and regulation indicate that the Army National Guard is considered as part of the Selected Reserve; and, the appellant's Report of Separation from the National Guard shows that she served for the requisite 6 years in the National Guard.  Moreover, the DOD indicated that after the appellant completed her initial period of active duty (basic training and initial active duty training) she met the basic eligibility requirements for educational assistance under the MGIB-SR.  

However, the Veteran was separated from the Selected Reserve on September 8, 2012; thus, according to 38 C.F.R. § 21.7550(a), she no longer met the criteria for educational assistance under the MGIB-SR as of that date.  The Selected Reserve includes the National Guard and Ready Reserve, but the IRR component of the Army Reserve is not shown to be a part of the National Guard or Selected Reserve.  Moreover, there is no indication that the appellant intended to reenlist in the Selective Reserve within a year of the September 2012 transfer to the IRR, and there is no evidence that the Veteran was prevented from completing the service obligation in the Selected Reserve such that would entitle her to an extended period of eligibility under 38 C.F.R. § 21.7551.  As such, once she left the National Guard for the IRR and did not re-affiliate with the Selected Reserve within the 12-month time frame, she become ineligible to receive educational assistance under the MGIB-SR, regardless of how long she was in the Selected Reserve before she was transferred.  See 10 U.S.C.A. § 16131 (educational assistance is provided to members of the Selected Reserve of the Ready Reserve of the armed forces).  Thus, although the appellant agreed to remain a member of the National Guard for 6 years, she ceased to retain her eligibility for educational assistance under MGIB-SR when she was no longer a member of that group.  

The determination made by the Department of Defense (DOD) with regard to the dates of qualifying service and the date on which the appellant was no longer eligible for MGIB-SR is binding on VA absent any additional information that would suggest that the DOD information is incorrect.  There is no such indication in this case.  See 38 C.F.R. § 21.7540(a).  

The issue here is not whether the appellant had a six year obligation; that has already been established.  Rather, the issue is whether her transfer to the IRR results in termination of the educational assistance benefit.  As explained herein, the Board finds that it does.  

According to 38 U.S.C.A. § 3002, the term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under section 10143(a) of Title 10, United States Code.  

For reservists receiving Chapter 1606 benefits, the period of eligibility expires effective the earlier of the following dates (i) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or (ii) the date the reservist is separated from the Selected Reserve.  38 C.F.R. § 21.7550(a).  The time limit on eligibility may otherwise be affected by extension due to active duty orders, completion of term of program, discharge for disability, unit deactivated and the provisions of 38 C.F.R. § 21.7551 (Extended period of eligibility).  Id.; see also 38 C.F.R. § 21.7550(b), (c), (d), (e).

In this case, the appellant was separated from the Selected Reserve on September 8, 2012; therefore, her eligibility expired on that date.  The Board has reviewed whether the appellant would be eligible for educational assistance under any other statute, but finds that the criteria are not met.  

Specifically, educational benefits are also available for service men and women who served after September 11, 2001 (under the post-9/11 GI Bill) and under the Reserve Education Assistance Program (REAP or Chapter 1607).  Under Chapter 1607, Title 10, United States Code, education benefits are available to any member of a Guard or Reserve Unit who served on (or were called to) active duty after September 11, 2001, for a contingency operation and who served at least 90 consecutive days or more.  Individuals are eligible for benefits as long as they remain within their component.  Eligibility is lost once an individual leaves their component.  See 10 U.S.C.A. §§ 16162, 16163.

In this case, the appellant is not eligible for educational assistance under REAP because, according to the DOD findings, she had no qualifying period of service in the Army National Guard; and the [training] period from October 1, 2009 to October 11, 2009 was only 11 days, which does meet the 90 day threshold.  

Likewise, the appellant is not eligible for educational assistance under Chapter 33 of Title 38,  U.S.C.A. (Post-9/11 GI Bill) because her initial active duty for training periods (June 12, 2007 to August 25, 2007 and June 4, 2008 to August 4, 2008) do not meet the threshold requirement of 24 months of active duty.  

These findings were confirmed by the DOD in October 2013.  

Accordingly, the claim for Chapter 1606 educational assistance after September 8, 2012 must be denied.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance under Chapters 1606 and 1607, Title 10, United States Code after September 8, 2012, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


